Citation Nr: 1211349	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral ankle joint pain.  

3.  Entitlement to service connection for bilateral knee joint pain.  

4.  Entitlement to service connection for bilateral hip joint pain.  

5.  Entitlement to service connection for memory loss.  

6.  Entitlement to service connection for right ear hearing loss.  

7.  Entitlement to service connection for night sweats.  

8.  Entitlement to service connection for bilateral cataracts to include as secondary to service-connected diabetes mellitus, type II.

9.  Entitlement to service connection for bilateral foot joint pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The record shows that the Veteran filed a claim of entitlement to service connection for PTSD.  However, the medical evidence of record also indicates that the Veteran may have other psychiatric disorders (depressive disorder).  Although not specifically claimed by the Veteran, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder to include PTSD on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Reason for Remand: To obtain Social Security Administration records and provide VA examinations.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.    § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the Veteran's application for VA compensation, the Veteran checked yes as to having claimed or received disability benefits from the Social Security Administration (SSA).  The April 2008 print-out of the Veteran's SSA data shows that his entitlement arose in December 2005 and that he had been receiving payments from the SSA since that time.  However, it is not clear as to whether the Veteran receives disability benefits or retirement benefits from the SSA.  The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under            38 U.S.C.A. § 5103A when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the RO should clarify as to whether the Veteran receives disability benefits and/or retirement benefits from SSA.  If the Veteran receives disability benefits, the RO should request the Veteran's SSA disability determination, as well as the medical records on which the decision was based.

In this case, the Veteran seeks service connection for PTSD.  During the pendency of this appeal, the VA law and regulation governing service connection for PTSD have been amended.  Effective July 12, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R.             § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

The record shows that the Veteran served in Vietnam from June 1968 to May 1969 during his period of active duty.  In a statement received by the RO in May 2008, the Veteran explained that while in Vietnam one morning, his unit was called to fix communication lines for two batteries in the brigade and that four of his men were killed due to mortar rounds.  He stated that he did basic and A.I.T. training with two of the men that were killed.  In the statement in Support of Claim for service connection for PTSD, he explained that the incident occurred in January or February 1969 in the Quang Tri Province of the Republic of Vietnam.  He stated that his unit got hit with mortar rounds around 2 o'clock in the morning while his unit was repairing the lines for communication and two men in his unit were killed.  In the VA Form 9, the Veteran explained that while he was in Vietnam, he was in severe fear for his life and that receiving incoming fire was very stressful and life threatening.  The RO requested verification of the Veteran's stressor from U.S. Army and Joint Services Records Research Center (JSRRC) (formerly Center for Unit Records Research (CURR)). The response noted that the Combat Operation After Action Report (COAAR) submitted by the 1st Infantry Brigade, 5th Infantry Division for the period of November 1968 to February 1969 was reviewed.  The COAAR stated that during Operations Napoleon Saine II and Marshall Mountain, the 5th Batallion, 4th Artillery operated from three main areas, Landing Zone (LZ) Sharon (two kilometers south of Quang Tri), LZ Nancy (five kilometers southeast of Quang Tri) and Fire Support Base (FSB) Hai Lang (nine kilometers southeast of Quang Tri) and displaced as required to provide support for operations deep in enemy base area 101, the Hai Lang National Forest.  The COAAR stated that on January 19, 1969, the enemy ambushed Nhi Le, approximately three kilometers northwest of Quang Tri resulting in 10 Popular Forces killed, six wounded, and the loss of ten M-16 rifles.  The Daily Staff Journal (DJ) submitted by the Military Assistance Command, Vietnam (MACV) was also reviewed.  The DJ states that the 1st Battalion, 77th Armor that was participating in Operation Marshall Mountain reported that on February 4, 1969, LZ Nancy received five rounds of 122 mm. rocket fire resulting in seven Popular forces being wounded.  In the JSRRC memorandum for the record, it was noted that the Veteran served in Vietnam from June 1968 to May 1969.  He served from July 1,1968 to December 4, 1968 in HH Battery, 5th Batallion, 4th Artillery, Infantry BDE.  He served from December 5, 1968 to January 10, 1969 in Battery B, 5th Battalion, 4th Artillery, 1st BDE, 5th Division.  He served from January 11, 1969 to May 12, 1969 in HH Battery, 5th Battalion, 4th Artillery, 1st BDE, 5th Division.  The JSRRC explained that there was only one casualty in the Veteran's unit during his Vietnam tour and that the casualty was not a member of the Veteran's battery.  The RO stated that a VA examination was not required as the Veteran's stressor (two men killed in his unit) was not verified because he did not provide any specific details regarding the individuals killed such as their names, etc.  See September 2009 Statement of the Case.  

Nonetheless, the Board notes that the Veteran's general stressor was that he was very stressed in the face of a life-threatening mortar attack.  See VA Form 9.  The evidence from JSRRC does show that the Veteran's unit was in the vicinity of an enemy attack regardless of whether individuals from the Veteran's specific battery were killed.  The fact that a noncombat Veteran was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was in fact exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (unit records of a rocket attack are credible evidence that the alleged event did in fact occur and as the Veteran was present with his unit at the time, implying his personal exposure).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  That being said, it is unclear whether the Veteran has PTSD, or any other psychiatric disorder, as a result of his stressor(s) because he has not been afforded a VA examination in connection with his claim.  The United States Court of Appeals for Veterans Claims (Court) has held that evidence or a current disability is generally required to trigger VA's duty to assist with respect to ordering a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The November 2008 VA treatment record noted an assessment of "R/O PTSD," however, it does not appear that any testing was completed in connection with this assessment.  In addition, the Veteran is competent to report experiencing psychiatric symptoms, such as flashbacks, depression, and sleep disturbance, etc., see Jandreau, 492 F.3d at 1376-77, even if he is not competent to attribute them to a specific diagnosis.  Therefore, in light of the fact that he experienced stressful events in service, along with his psychiatric complaints, the Board finds that the Veteran should be afforded a VA examination to determine whether he has a psychiatric disorder as a result of his military service.  See 38 U.S.C.A.                        § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.

The Board finds that the Veteran should be afforded a VA examination with respect to his claim for service connection for a bilateral knee disorder.  VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.            38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but as follows: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease subject to a VA presumption manifesting during an applicable presumptive period, provided the claimant has qualifying service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  Id.

The evidence shows that the Veteran has been diagnosed with osteoarthritis of the knee (although it is unclear as to which knee the examiner was referring to).  See February 2007 private treatment record.  The service treatment records show that the Veteran complained of pain in the right knee.  The September 1967 service treatment record noted that the Veteran had pain in the right knee from an old injury.  There was tenderness over the patella.  Otherwise, the knee was normal.  The February 1968 service treatment record shows that the Veteran complained of pain in the right knee and that it locked up.  The Veteran's knee exhibited full range of motion.  The impression was listed as normal orthopedic examination.  In another February 1968 service treatment record, the x-rays revealed no abnormality of the knee.  The May 1969 separation report of examination shows that the Veteran's lower extremities were clinically evaluated as normal.  Although there is no medical evidence relating any current knee disorder to active duty, given the evidence indicating a current disability, the Veteran's statements regarding the recurring symptoms of knee pain since active duty, the Board concludes that a VA examination with opinion is needed regarding a connection, if any, between the Veteran's period of active duty and any current bilateral knee disorder.  38 U.S.C.A.             § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.

Finally, the Board also finds that the Veteran should be afforded a VA examination with respect to his claim for service connection for a visual disorder, claimed as cataracts.  The Veteran has contended that his cataracts are related to his service-connected diabetes mellitus type II.  He explained that cataracts are commonly found as secondary to diabetes and he read this in documentation from the American Diabetes Association based on a study conducted by Endocrinologists and Internal Medicine specialists.  The medical evidence of record reveals that the Veteran has been diagnosed with cataracts.  See January 2007 private treatment record.  As the evidence indicates that the Veteran's cataracts may be related to his service-connected diabetes mellitus type II, the Board finds that a VA examination is required to determine the etiology of any visual disorder that may be present.     38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Clarify as to whether the Veteran receives disability and/or retirement benefits from SSA.  If the Veteran receives disability benefits, obtain the SSA records pertinent to the Veteran's Social Security benefits.  All efforts to obtain these records should be fully documented and SSA should provide a negative response if these records are not available.

2.  The Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  The claims file and a copy of this must be made available to the examiner in conjunction with the examination; the examiner should indicate that the claims file was reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.

The examiner should address the relationship between any diagnosed PTSD and the Veteran's stressor.  The examiner should opine as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran has PTSD as a result of his stressor(s), including fear of hostile military activity.  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that any acquired psychiatric disorder had its onset during active service or is it otherwise the result of a disease or injury incurred in active service.  All opinions must be set forth in detail and explained in the context of the record.

The term 'at least as likely as not' does not mean within the realm of medical possibility but rather the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be scheduled for an examination to determine the nature and etiology of any bilateral knee disorder present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any bilateral knee disorder had its onset during active service.   The examiner should also provide an opinion as to whether it is at least as likely as not that any bilateral knee disorder is the result of a disease, injury, or event incurred in active service.  The examiner should address the Veteran's complaints of right knee pain during his period of active duty.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be scheduled for an examination to determine the nature and etiology of any visual disorder (including cataracts) present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  

To the extent possible, the examiner should opine as to whether it is at least as likely as not that any visual disorder (including cataracts) was either (a) proximately caused by or (b) proximately aggravated by his service-connected diabetes mellitus type II.  

The examiner should note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that any visual disorder was aggravated by the diabetes mellitus type II, the examiner should identify the level of disability caused by the diabetes mellitus type II, to the extent possible.

In providing the above opinion(s), the examiner should consider the Veteran's statements regarding studies commenting on possible connection between cataracts and diabetes mellitus type II.   

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

5.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


